DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 11/30/2021; claims 1-2, 4-12 and 14 - 20 are pending; claims 3 and 13 have been cancelled.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 2, 4 – 12 and 14 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1 and 11 are directed to a method for determining driving performance by an autonomous driving algorithm (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: create a set of simulation scenarios that are suitable for use by the simulation engine; establish a link between an autonomous driving algorithm and the simulation engine; run the set of simulation scenarios in the simulation engine; determine one or more metrics that quantify a performance of the algorithm in running the set of simulation scenarios; compare the performance of the autonomous driving algorithm with performances of other algorithms in the set of algorithms; determine which algorithms performed best out of the set of algorithms; and generate a report based on the comparison and transfer the report to one or more users as drafted, is a process that, under its broadest 

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary 2019 PEG.
With respect to the instant claims, claims 1 and 1 recite the additional elements of: electronic storage; one or more processors; and detect, by the simulation engine. These are all claimed at a high level of generality such that they amount to no more than generic computer components. Specifically, the detection of simulated events is claimed at a high level such that it amounts to an abstract idea that can be performed by a person observing the simulation, and the generated report is merely a post-solution output based on the abstract idea of comparing data.  Accordingly, the additional elements do not integrated the abstract idea into a practical application because they fail to impose any meaningful limits on practicing the abstract idea.  It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1 and 11 recite the additional elements of: electronic storage; one or more processors; and detect, by the simulation engine set forth above for Step 2A, Prong 2.  Regarding these limitations: Applicant’s specification only describes these features in a highly generic manner by stating that " processor 104 may comprise one or more of a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, a state machine, and/or other mechanisms for electronically processing information" in the Applicant’s published application, para. [0106].  “Electronic storage 119 may comprise one or more of optically readable storage media (e.g., optical disks, etc.), magnetically readable storage media (e.g., magnetic tape, magnetic hard drive, floppy drive, etc.), electrical charge-based storage media (e.g., EEPROM, RAM, etc.), solid-state storage media ( e.g., flash drive, etc.), and/or other electronically readable storage media” in para. [0105].  A set of sensors may be configured to generate output signals conveying information. In some implementations, the generated information may be related to one or both of the physical surroundings of individual vehicles and/or operating conditions of individual vehicles. An individual set of sensors may be carried by an individual vehicle. The generated information may include timing information, location information, positional information, (vehicle) operator information, traffic information, roadway information, weather information, visibility information, and/or other information” in para. [0008].  Examiner notes the lack of any description of specific autonomous driving algorithms used by the simulating engine.  

Dependent claims 2, 4-10, 12 and 14 - 20 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.

	
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
Applicant argues:
Specifically, creating simulation scenarios that are suitable for use by a simulation engine cannot practically be performed in the mind. Additionally, establishing a link between the vehicle operator (i.e., an autonomous driving algorithm) and the simulation engine cannot practically be performed in the mind. Moreover, running simulation scenarios in the simulation engine cannot practically be performed in the mind. By way of non-limiting example, the human mind is not equipped to (i) establish a link between the vehicle operator and the simulation engine, (ii) run simulation scenarios in the simulation engine, and (iii) create simulation scenarios that are suitable for use by a simulation engine, as currently claimed. Each of these three limitations are being ignored in the current rejection, and have not been addressed in the Office Action.
The Office consider claims 1 and 11 as a whole giving it the broadest reasonable interpretation as one of ordinary skill in the art would have interpreted it in light of the Specification at the time of filing. There is nothing in the claim and/or specification indicated that driving algorithm and a simulation includes certain amount of complexity to make it impractically performed in the human mind, or by using pen and 

Applicant argues:
Applicant submits the additional elements include (i) establishing a link between the vehicle operator and the simulation engine so that an autonomous driving algorithm controls the operations of the simulated vehicle, (ii) running simulation scenarios in the simulation engine, (iii) detecting, by the simulation engine, simulated vehicle events during the running of the simulation scenarios, and (iv) creating simulation scenarios that are suitable for use by a simulation engine. These elements are additional elements because the concept of determining metrics that quantify a performance of a vehicle operator does not necessarily include these additional elements. In other words, one could determine metrics that quantify a performance of a vehicle operator as is commonly done during a driving test with your local Department of Motor Vehicles (in California) or other governmental departments in charge of licensing drivers (in other states). New drivers are tested every day, without the use of simulation engines or the simulation scenarios as claimed.
These additional elements integrate the judicial exception into a practical application. As noted under MPEP § 2106.04(d), the claims provide a technical improvement at least because it is safer and more consistent to determine a vehicle operator's driving performance using simulations of simulated scenarios rather than driving in the real world, especially when determining the driving performance of an autonomous driving algorithm. For example, the consistency would be increased by using the same set of simulated scenarios for different vehicle operators, which would allow meaningful "head-to-head" comparisons.
The 2019 Revised Guidance, 84 Fed. Reg. at 54.  In Step 2A, Prong Two, whether the claim as a whole integrates the recited judicial exception into a practical application, i.e., whether the additional elements recited in the claim beyond the judicial exception, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a designed to monopolize the judicial exception. Id. at 54-55.  As Applicant admitted above, the claims steps are some tradition practices of a human instructor quantifying a performance of a vehicle operator during a driving test.   Therefore, the argument above acknowledged that the claim steps can be performed mentally by a human instructor from a DMV.  Hence, Applicant’s claim(s) is a drafting effort designed to monopolize idea of a traditional practice of a human instructor quantifying a performance of a vehicle operator as is commonly done during a driving test with a DMV.  
Furthermore, the Revised Guidance provides that a practical application of an abstract idea may be in the form of additional elements that represent an improvement in a technical field.  However, Claim 1 (and claim 11) merely provides a use for existing technology, i.e. electronic storage and one or more processors does not technologically improve these devices.  Claim 1 does not include additional elements that either alone or in combination are sufficient to claim a practical application because such devices are merely claimed as being used as tools to perform an abstract idea, add insignificant extra-solution activity to the judicial exception (e.g., data gathering), and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.  Furthermore, the computer is used to do a manual process (mental process for some calculation based on claimed driving algorithm) more efficiently and/or faster is not a technological improvement. See Bancorp Servs., L.L. C. v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278-79 (Fed. Cir. 2012) ("the fact that the required calculations could be performed more efficiently ... does not materially alter the patent eligibility of the claimed subject matter ... the computer simply performs more efficiently what would otherwise be accomplished manually."); see also Intellectual Ventures I LLCv. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 ("our precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea").  The alleged improvement in comparing the performance of the vehicle operator with performances of other vehicle operators in the set of vehicle operators is not a technological improvement, but an improvement in providing information, an abstract idea.  See Trading Techs., 921 F .3d at 13 84 ("The claims are focused on providing information to traders in a way that helps them process information more quickly, ... not on improving computers or technology").

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715